Citation Nr: 0000583	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-12 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Basic eligibility to a permanent and total disability rating 
for pension purposes.  



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran had verified active duty from November 1975 to 
July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO.  


REMAND

VA regulations provide that a veteran of any period of war, 
who becomes permanently and totally disabled due to non-
service-connected disability not the result of their own 
willful misconduct, is entitled to a pension.  38 U.S.C.A. 
§ 1521(a) (1999); 38 C.F.R. § 3.3 (1999).  The veteran must 
have served in the active military, naval or air service:  
(1) for at least ninety days during a period of war; or (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; or (3) for at 
least ninety consecutive days which began or ended during a 
period of war; or (4) for an aggregate of at least ninety 
days in two or more separate periods of service during more 
than one period of war.  Id.; 38 U.S.C.A. § 1521(j) (1999).  

The phrase "active military, naval, or air service" is 
defined as meaning either active duty, active duty for 
training (if the veteran became disabled or died from disease 
or injury incurred in or aggravated in the line of duty), or 
inactive duty training (if the veteran became disabled or 
died from an injury incurred or aggravated in the line of 
duty).  38 U.S.C.A. § 101(24) (1999).  Additionally, the 
phrase "active duty" is defined as full-time duty in the 
Armed Forces, which is not defined as "active duty for 
training."  38 U.S.C.A. § 101(21)(A) (1999).  "Active duty 
for training" is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22)(A) (1999).  Finally, "inactive duty for training" 
means any duty prescribed for Reserves which is not full-time 
(e.g., voluntary training and maintenance duties of their 
assigned units).  38 U.S.C.A. § 101(23) (1999).  

The threshold question that must be resolved in this appeal 
is whether the veteran served at least ninety days of active 
military service, rather than active duty for training (i.e., 
full time duty as a Reserve for training) during a period of 
war.  The relevant "period of war" is the Vietnam era, 
beginning August 5, 1964 and ending May 7, 1975.  38 U.S.C.A. 
§ 101(11) and (29)(B) (1999); 38 C.F.R. § 3.2(f) (1999).  

The record included a copy of the veteran's July 1977 report 
of separation from active duty which listed his dates of 
active service as November 24, 1975 through July 25, 1977.  
This period of active duty includes neither a period of war, 
as defined by 38 U.S.C.A. § 101(6)-(11), nor a day on which a 
period of war began or ended.  Therefore, based on the 
veteran's November 1975 to July 1977 active service, he does 
not meet the requirements for a pension under the provisions 
of 38 U.S.C.A. § 1521.  However, the veteran's report of 
separation also included an additional four months of "prior 
active service."  

The veteran's service records reported his "basic enlisted 
service date" as April 12, 1973.  The service records also 
indicate that the veteran was ordered to active military 
service and that he reported for such service on November 24, 
1975.  Although the service records indicated that the 
veteran completed an eight-week Cannon Crewmember course at 
Fort Sill, Oklahoma in 1974, the service records are silent 
as to the dates and status of the veteran's four months of 
"prior active service."  

Because the record indicates that not all relevant service 
records have been associated with the claims folder, the 
veteran's claim must be remanded for further development.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to obtain the necessary service 
records and determine the dates and 
status of the veteran during his four 
months of "prior active service."  

2.  After completion of the development 
requested hereinabove, the RO should 
conduct any further indicated development 
and then review the veteran's claim in 
light of any additional evidence.  If the 
issue remains denied, the veteran should 
be furnished with a Supplemental 
Statement of the Case and be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


